PER CURIAM.
Action to recover damages for personal injuries which the plaintiff claims to have sustained while attempting to hoard a train of the defendant as a passenger, by reason of its negligence in failing to properly light its station platform at Carlton, this state. There was a verdict for the plaintiff for $1,-750, and the defendant appealed from an order of the district court of the county of Carlton denying its motion for judgment notwithstanding the verdict and granting a new trial solely on the ground of excessive damages. The defendant here urges that upon the undisputed evidence the trial court erred in denying its motion for a directed verdict, because there was no evidence to sustain a finding that the defendant was guilty of negligence, and, further, the evidence was conclusive that the plaintiff was guilty of contributory negligence ; hence it was entitled to judgment notwithstanding the verdict.
We have examined the record, aided by the very full briefs of the respective counsel, and find that there was evidence tending to support the verdict in each of the particulars complained of. It follows that the trial court did not err in granting a new trial, instead of directing judgment absolute. Inasmuch as there must be a new trial of all of the issues, we refrain from discussing the evidence, for the obvious reason that to do so might prove prejudicial to the parties on the retrial of the case.
Order affirmed.